DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in authorized email correspondence with Usman Mughal on 5/31/2022.

The application has been amended as follows: 
Replace the claims with the following:

An apparatus comprising: 
a transistor having a source, a drain, and a gate; 
a word-line coupled to the gate; 
a bit-line that extends in a first direction, the bit-line coupled to one of the source or drain of the transistor; 
a plate-line that extends in the first direction; and a capacitive structure coupled to one of the source or drain of the transistor through one or more vias, and to the plate-line, 
wherein the capacitive structure comprises: 
a perovskite having an inverted u-shap
a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the perovskite, wherein the first conductive oxide fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the drain of the transistor; 
a second conductive oxide that abuts  outer sidewalls of the perovskite, wherein a portion of the second conductive oxide is coupled to the plate-line; 
an insulative material that abuts  outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al[[.]]; and
a refractive intermetallic material that abuts the first conductive oxide and bottom surfaces of the inverted u-shape of the perovskite.

The apparatus of claim 1, wherein the capacitive structure comprises: a refractive intermetallic material that abuts a sidewall of the second conductive oxide.

The apparatus of claim 2, wherein the refractive intermetallic material is a conductive material which includes one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Ta,W, Re, Os, Ir, Al, or Co.

A method for forming a memory bit-cell, the method comprising: 
forming a transistor having a source, a drain, and a gate; 
forming a word-line coupled to the gate; 
forming a bit-line extending in a first direction, the bit-line coupled to one of the source or drain of the transistor; forming a plate-line extending in the first direction; and 
forming a capacitive structure coupled to one of the source or drain of the transistor through one or more vias, wherein forming the capacitive structure comprises: 
forming a perovskite having an inverted u-shap
forming a first conductive oxide inside a gap area of the inverted u-shape, wherein the first conductive oxide fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the drain of the transistor; 
forming a second conductive oxide abutting outer sidewalls of the perovskite, wherein a portion of the second conductive oxide is coupled to the plate-line; 
forming an insulative material abutting outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al[[.]]; and
forming a refractive intermetallic material that abuts the first conductive oxide and bottom surfaces of the inverted u-shape of the perovskite.

The method of claim 13, wherein forming the capacitive structure comprises: forming a refractive intermetallic material abutting a sidewall of the second conductive oxide.

The method of claim 14, wherein: 
the insulative material includes Ti; 
the transistor is one of a planar or non-planar transistor; 
the perovskite is doped with La or Lanthanides; 
the refractive intermetallic material includes one or more of: Ti, V, Cr, Mn, Zr, Nb, Mo, Tc, Ru, Rh, Hf, Ta,W, Re, Os, Ir, Al, or Co; and 
the transistor is positioned in a backend of a die, or wherein the transistor is positioned in a frontend of the die.

A system comprising: 
an artificial intelligence processor; and
a non-volatile memory coupled to the artificial intelligence processor, wherein the non-volatile memory includes bit cells, wherein one of the bit cells includes:
a transistor having a source, a drain, and a gate; 
a word-line coupled to the gate; 
a bit-line that extends in a first direction, the bit-line coupled to one of the source or drain of the transistor; 
a plate-line that extends in the first direction; and a capacitive structure coupled to one of the source or drain of the transistor through one or more vias, and to the plate-line, 
wherein the capacitive structure comprises: 
a perovskite having an inverted u-shap
a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the perovskite, wherein the first conductive oxide fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the drain of the transistor; 
a second conductive oxide that abuts outer sidewalls of the perovskite, wherein a portion of the second conductive oxide is coupled to the plate-line; 
an insulative material that abuts  outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al[[.]]; and
a refractive intermetallic material that abuts the first conductive oxide and bottom surfaces of the inverted u-shape of the perovskite.

The system of claim 21, wherein the capacitive structure comprises: a refractive intermetallic material that abuts a sidewall of the second conductive oxide.
The following is an examiner’s statement of reasons for allowance: the prior art teaches An apparatus comprising: a transistor having a source, a drain, and a gate; 
a word-line coupled to the gate; a bit-line that extends in a first direction, the bit-line coupled to one of the source or drain of the transistor; a plate-line that extends in the first direction; and a capacitive structure coupled to one of the source or drain of the transistor through one or more vias, and to the plate-line, wherein the capacitive structure comprises: a perovskite having an inverted u-shape; a first conductive oxide inside a gap area of the inverted u- shape, wherein the first conductive oxide abuts inner sidewalls of the perovskite, wherein the first conductive oxide fully fills the gap area, wherein a portion of the first conductive oxide is coupled to the one of the source or the drain of the transistor; a second conductive oxide that abuts  outer sidewalls of the perovskite, wherein a portion of the second conductive oxide is coupled to the plate-line; and an insulative material that abuts  outer sidewalls of the second conductive oxide, wherein the insulative material includes an oxide of Al; and a refractive intermetallic material that abuts the first conductive oxide (see previous office action).
However, the prior art does not explicitly teach nor render obvious all of the limitations above and additionally wherein the refractive intermetallic material abuts bottom surfaces of the inverted u-shape of the perovskite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812